


Exhibit 10.2

 

REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT

 

THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of September 9, 2020, is made and entered into by and among Prime Impact
Acquisition I, a Cayman Islands exempted company (the “Company”), Prime Impact
Cayman, LLC, a Cayman Islands limited liability company (the “Sponsor”, and
together with any person or entity who hereafter becomes a party to this
Agreement pursuant to Section 6.2 of this Agreement, a “Holder” and
collectively, the “Holders”).

 

RECITALS

 

WHEREAS, the Sponsor currently owns 8,525,000 shares (up to 1,125,000 of which
are subject to forfeiture) of the Company’s Class B ordinary shares, par value
$0.0001 per share (the “Class B Ordinary Shares”), and the other Holders
currently own an aggregate of 100,000 Class B Ordinary Shares, which were
transferred from the Sponsor;

 

WHEREAS, the Class B Ordinary Shares are convertible into the Company's Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at the
time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company's amended and
restated memorandum and articles of association, as may be amended from time to
time;

 

WHEREAS, on September 9, 2020, the Company and the Sponsor entered into that
certain Private Placement Warrant Purchase Agreement, pursuant to which the
Sponsor agreed to purchase 5,400,000 warrants (or up to 6,000,000 warrants if
the Underwriter’s (as defined below) option to purchase additional units in
connection with the Company’s initial public offering is exercised in full) (the
“Private Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering;

 

WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended Business Combination (as defined below), the Sponsor, an affiliate
of the Sponsor or certain of the Company’s officers or directors may, but are
not obligated to, loan the Company funds as the Company may require, of which up
to $1,500,000 of such loans may be convertible into warrants of the
post-Business Combination company at a price of $1.50 per warrant at the option
of the lender (the “Working Capital Warrants”); and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1 DEFINITIONS

 

1.1                                 Definitions. The terms defined in this
Article I shall, for all purposes of this Agreement, have the respective
meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which

 

1

--------------------------------------------------------------------------------



 

disclosure, in the good faith judgment of the principal executive officer or
principal financial officer of the Company, after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein (in the case of any
prospectus and any preliminary prospectus, in the light of the circumstances
under which they were made) not misleading, (ii) would not be required to be
made at such time if the Registration Statement were not being filed, and
(iii) the Company has a bona fide business purpose for not making such
information public.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.1.

 

“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Company’s
initial Business Combination, (x) if the last reported sales price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
sub-divisions, share capitalizations, reorganizations, recapitalizations and the
like) for any twenty (20) trading days within any 30- trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date on which the Company completes a liquidation, merger, share
exchange, reorganization or other similar transaction that results in all of the
Company’s shareholders having the right to exchange their Ordinary Shares for
cash, securities or other property.

 

“Holders” shall have the meaning given in the Preamble.

 

“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

2

--------------------------------------------------------------------------------



 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

“Nominee” is defined in Section 6.1.

 

“Ordinary Shares” shall have the meaning given in the Recitals hereto.

 

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter, the
Private Placement Warrants Purchase Agreement and any other applicable agreement
between such Holder and the Company, and to any transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and the Ordinary Shares issuable upon
the exercise of such Private Placement Warrants, the period ending thirty (30)
days after the completion of the Company’s initial Business Combination.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares),
(b) the Private Placement Warrants (including any Ordinary Shares issued or
issuable upon the exercise of such private placement warrants), (c) the Working
Capital Warrants (including any Ordinary Shares issued or issuable upon the
exercise of the Working Capital Warrants), (d) any outstanding Ordinary Shares
or any other equity security (including the Ordinary Shares issued or issuable
upon the exercise of any other equity security) of the Company held by a Holder
as of the date of this Agreement, and (e) any other equity security of the
Company issued or issuable with respect to any such Ordinary Shares by way of a
share capitalization or share sub-division or in connection with a combination
of shares, recapitalization, merger, consolidation or reorganization; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (i) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (ii) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (iii) such securities
shall have ceased to be outstanding; or (iv) such securities have been sold to,
or through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

3

--------------------------------------------------------------------------------



 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A)                                                all registration and filing
fees (including fees with respect to filings required to be made with the
Financial Industry Regulatory Authority, Inc.) and any securities exchange on
which the Ordinary Shares are then listed;

 

(B)                                                fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel for the Underwriters in connection with blue sky
qualifications of Registrable Securities);

 

(C)                                                 printing, messenger,
telephone and delivery expenses;

 

(D)                                                 reasonable fees and
disbursements of counsel for the Company;

 

(E)                                                reasonable fees and
disbursements of all independent registered public accountants of the Company
incurred specifically in connection with such Registration; and

 

(F)                                                 reasonable fees and expenses
of one (1) legal counsel selected by the majority-in-interest of the Demanding
Holders initiating a Demand Registration to be registered for offer and sale in
the applicable Registration or the Takedown Requesting Holder initiating an
Underwritten Shelf Takedown.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time. “Shelf” shall have the meaning given in subsection 2.3.1.

 

“Sponsor” shall have the meaning given in the Recitals hereto.

 

“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

 

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.3.2.

 

“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.

 

“Working Capital Warrants” shall have the meaning given in the Recitals hereto.

 

4

--------------------------------------------------------------------------------



 

ARTICLE 2 REGISTRATIONS

 

2.1                                        Demand Registration.

 

2.1.1                                                  Request for Registration.
Subject to the provisions of subsection 2.1.4 and Section 2.4 hereof, at any
time and from time to time on or after the date the Company consummates the
initial Business Combination, the Holders of at least a majority in interest of
the then-outstanding number of Registrable Securities (the “Demanding Holders”)
may make a written demand for Registration under the Securities Act of all or
part of their Registrable Securities, which written demand shall describe the
amount and type of securities to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a “Demand
Registration”). The Company shall, within five (5) days of the Company’s receipt
of the Demand Registration, notify, in writing, all other Holders of Registrable
Securities of such demand, and each Holder of Registrable Securities who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in a Registration pursuant to a Demand Registration (each such Holder
that includes all or a portion of such Holder’s Registrable Securities in such
Registration, a “Requesting Holder”) shall so notify the Company, in writing,
within three (3) business days after the receipt by the Holder of the notice
from the Company. Upon receipt by the Company of any such written notification
from a Requesting Holder(s) to the Company, such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in a Registration
pursuant to a Demand Registration and the Company shall effect, as soon
thereafter as practicable, but not more than forty five (45) days immediately
after the Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of three (3) Registrations
pursuant to a Demand Registration under this subsection 2.1.1 with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S-1 Registration have been sold, in accordance with Section 3.1 of this
Agreement; provided, further, that an Underwritten Shelf Takedown shall not
count as a Demand Registration.

 

2.1.2                                                  Effective Registration.
Notwithstanding the provisions of subsection 2.1.1 above or any other part of
this Agreement, a Registration pursuant to a Demand Registration shall not count
as a Registration unless and until (i) the Registration Statement filed with the
Commission with respect to a Registration pursuant to a Demand Registration has
been declared effective by the Commission and (ii) the Company has complied with
all of its obligations under this Agreement with respect thereto; provided,
further, that if, after such Registration Statement has been declared effective,
an offering of Registrable Securities in a Registration pursuant to a Demand
Registration is subsequently interfered with by any stop order or injunction of
the Commission, federal or state court or any other governmental agency the
Registration Statement with respect to such Registration shall be deemed not to
have been declared effective, unless and until, (i) such stop order or
injunction is removed, rescinded or otherwise terminated and (ii) a
majority-in-interest of the Demanding Holders initiating such Demand
Registration thereafter affirmatively elect to continue with such Registration
and accordingly notify the Company in writing, but in no event later than five
(5) days, of such election; provided, further, that the Company shall not be
obligated or required to file another Registration Statement until the
Registration Statement that has been previously filed with respect to a
Registration pursuant to a Demand Registration becomes effective or is
subsequently terminated.

 

2.1.3                                                  Underwritten Offering.
Subject to the provisions of subsection 2.1.4 and Section 2.4 hereof, if a
majority-in-interest of the Demanding Holders so advise the Company as part of
their Demand Registration that the offering of the Registrable Securities
pursuant to such Demand Registration shall be in the form of an Underwritten
Offering, then the right of such Demanding Holder or Requesting Holder (if any)
to include its Registrable Securities in such Registration shall be conditioned
upon such Holder’s participation in such Underwritten Offering and the inclusion
of such Holder’s Registrable Securities in such Underwritten Offering

 

5

--------------------------------------------------------------------------------



 

to the extent provided herein. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this subsection
2.1.3 shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the
majority-in-interest of the Demanding Holders initiating the Demand
Registration.

 

2.1.4                                                  Reduction of Underwritten
Offering. If the managing Underwriter or Underwriters in an Underwritten
Registration pursuant to a Demand Registration, in good faith, advises the
Company, the Demanding Holders and the Requesting Holders (if any) in writing
that the dollar amount or number of Registrable Securities that the Demanding
Holders and the Requesting Holders (if any) desire to sell, taken together with
all other Ordinary Shares or other equity securities that the Company desires to
sell and the Ordinary Shares, if any, as to which a Registration has been
requested pursuant to separate written contractual piggy-back registration
rights held by any other shareholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the
Demanding Holders and Requesting Holders have requested be included in such
Underwritten Registration (such proportion is referred to herein as “Pro Rata”))
that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Ordinary Shares or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (iii) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(i) and (ii), the Ordinary Shares or other equity securities of other persons or
entities that the Company is obligated to register in a Registration pursuant to
separate written contractual arrangements with such persons and that can be sold
without exceeding the Maximum Number of Securities.

 

2.1.5                                                  Demand Registration
Withdrawal. A majority-in-interest of the Demanding Holders initiating a Demand
Registration or a majority-in-interest of the Requesting Holders (if any),
pursuant to a Registration under subsection 2.1.1 shall have the right to
withdraw from a Registration pursuant to such Demand Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration. Notwithstanding anything to the contrary
in this Agreement, the Company shall be responsible for the Registration
Expenses incurred in connection with a Registration pursuant to a Demand
Registration prior to its withdrawal under this subsection 2.1.5.

 

2.2                                        Piggyback Registration.

 

2.2.1                                                  Piggyback Rights. If, at
any time on or after the date the Company consummates a Business Combination,
the Company proposes to file a Registration Statement under the Securities Act
with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into equity
securities, for its own account or for the account of shareholders of the
Company (or by the Company and by the shareholders of the Company including,
without limitation, pursuant to Section 2.1 hereof), other than a Registration
Statement (i) filed in connection with any employee share option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities as soon as practicable
but not less than seven (7) days before the anticipated filing date of

 

6

--------------------------------------------------------------------------------



 

such Registration Statement, which notice shall (A) describe the amount and type
of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within three (3) business days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.
The notice periods set forth in this subsection 2.2.1 shall not apply to an
Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.

 

2.2.2                                                  Reduction of Piggyback
Registration. If the managing Underwriter or Underwriters in an Underwritten
Registration that is to be a Piggyback Registration (other than Underwritten
Shelf Takedown), in good faith, advises the Company and the Holders of
Registrable Securities participating in the Piggyback Registration in writing
that the dollar amount or number of the Ordinary Shares that the Company desires
to sell, taken together with (i) the Ordinary Shares, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the Ordinary Shares,
if any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other shareholders of the Company,
exceeds the Maximum Number of Securities, then:

 

(a)                                               If the Registration is
undertaken for the Company’s account, the Company shall include in any such
Registration (A) first, the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (B) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (A), the Registrable
Securities of Holders exercising their rights to register their Registrable
Securities pursuant to subsection 2.2.1 hereof, Pro Rata based on the respective
number of Registrable Securities that each Holder has so requested exercising
its rights to register its Registrable Securities pursuant to subsection 2.2.1
hereof, which can be sold without exceeding the Maximum Number of Securities;
and (C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the Ordinary Shares, if any, as
to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other shareholders of the Company, which can
be sold without exceeding the Maximum Number of Securities;

 

(b)                                                If the Registration is
pursuant to a request by persons or entities other than the Holders of
Registrable Securities, then the Company shall include in any such Registration
(A) first, the Ordinary Shares or other equity securities, if any, of such
requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B), the
Ordinary Shares or other equity securities that the Company desires to sell,
which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the Ordinary Shares or
other equity securities for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without

 

7

--------------------------------------------------------------------------------



 

exceeding the Maximum Number of Securities.

 

2.2.3                                                  Piggyback Registration
Withdrawal. Any Holder of Registrable Securities shall have the right to
withdraw from a Piggyback Registration for any or no reason whatsoever upon
written notification to the Company and the Underwriter or Underwriters (if any)
of his, her or its intention to withdraw from such Piggyback Registration prior
to the effectiveness of the Registration Statement filed with the Commission
with respect to such Piggyback Registration. The Company (whether on its own
good faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this 
subsection 2.2.3.

 

2.2.4                                                  Unlimited Piggyback
Registration Rights. For purposes of clarity, any Registration effected pursuant
to Section 2.2 hereof shall not be counted as a Registration pursuant to a
Demand Registration effected under Section 2.1 hereof.

 

2.3                                        Shelf Registrations.

 

2.3.1                                                  The Holders of
Registrable Securities may at any time, and from time to time, request in
writing that the Company, pursuant to Rule 415 under the Securities Act (or any
successor rule promulgated thereafter by the Commission), register the resale of
any or all of their Registrable Securities on Form S-3 or similar short form
registration statement that may be available at such time (“Form S-3”), or if
the Company is ineligible to use Form S-3, on Form S-1; a registration statement
filed pursuant to this subsection 2.3.1 (a “Shelf”) shall provide for the resale
of the Registrable Securities included therein pursuant to any method or
combination of methods legally available to, and requested by, any Holder.
Within three (3) days of the Company’s receipt of a written request from a
Holder or Holders of Registrable Securities for a Registration on a Shelf, the
Company shall promptly give written notice of the proposed Registration to all
other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration shall so notify the Company, in
writing, within three (3) business days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
ten (10) days after the Company’s initial receipt of such written request for a
Registration on a Shelf, the Company shall register all or such portion of such
Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to this subsection 2.3.1
if the Holders of Registrable Securities, together with the Holders of any other
equity securities of the Company entitled to inclusion in such Registration,
propose to sell the Registrable Securities and such other equity securities (if
any) at any aggregate price to the public of less than $10,000,000. The Company
shall maintain each Shelf in accordance with the terms hereof, and shall prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements as may be necessary to keep such Shelf continuously
effective, available for use and in compliance with the provisions of the
Securities Act until such time as there are no longer any Registrable Securities
included on such Shelf. In the event the Company files a Shelf on Form S-1, the
Company shall use its commercially reasonable efforts to convert the Form S-1 to
a Form S-3 as soon as practicable after the Company is eligible to use Form S-3.

 

2.3.2                                                  If any Shelf ceases to be
effective under the Securities Act for any reason at any time while Registrable
Securities included thereon are still outstanding, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf), and shall use its commercially reasonable efforts to as promptly as
is reasonably practicable amend such

 

8

--------------------------------------------------------------------------------



 

Shelf in a manner reasonably expected to result in the withdrawal of any order
suspending the effectiveness of such Shelf or file an additional registration
statement (a “Subsequent Shelf Registration”) registering the resale of all
Registrable Securities including on such Shelf, and pursuant to any method or
combination of methods legally available to, and requested by, any Holder. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities included thereon. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option, a
Shelf (including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, the Company shall only be required to cause
such Registrable Securities to be so covered once annually after inquiry of the
Holders.

 

2.3.3                                                  At any time and from time
to time after a Shelf has been declared effective by the Commission, the Sponsor
may request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that the Company shall only be
obligated to effect an Underwritten Shelf Takedown if such offering shall
include securities with a total offering price (including piggyback securities
and before deduction of underwriting discounts) reasonably expected to exceed,
in the aggregate, $10,000,000. All requests for Underwritten Shelf Takedowns
shall be made by giving written notice to the Company at least 48 hours prior to
the public announcement of such Underwritten Shelf Takedown, which shall specify
the approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. The Company
shall include in any Underwritten Shelf Takedown the securities requested to be
included by any holder (each a “Takedown Requesting Holder”) at least 24 hours
prior to the public announcement of such Underwritten Shelf Takedown pursuant to
written contractual piggyback registration rights of such holder (including to
those set forth herein). The Sponsor and the Takedown Requesting Holders (if
any) shall have the right to select the underwriter(s) for such offering (which
shall consist of one or more reputable nationally recognized investment banks),
subject to the Company’s prior approval which shall not be unreasonably
withheld, conditioned or delayed. For purposes of clarity, any Registration
effected pursuant to this subsection 2.3.3 shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

2.3.4                                                  If the managing
Underwriter or Underwriters in an Underwritten Shelf Takedown, in good faith,
advises the Company, the Sponsor and the Takedown Requesting Holders (if any) in
writing that the dollar amount or number of Registrable Securities that the
Sponsor and the Takedown Requesting Holders (if any) desire to sell, taken
together with all other Ordinary Shares or other equity securities that the
Company desires to sell, exceeds the Maximum Number of Securities, then the
Company shall include in such Underwritten Shelf Takedown, as follows:
(i) first, the Registrable Securities of the Sponsor that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of the Takedown Requesting Holders, if any, that can be sold
without exceeding the Maximum Number of Securities, determined Pro Rata based on
the respective number of Registrable Securities that each Takedown Requesting
Holder has so requested to be included in such Underwritten Shelf Takedown.

 

9

--------------------------------------------------------------------------------



 

2.3.5                                                  The Sponsor and the
Takedown Requesting Holders (if any) shall have the right to withdraw from an
Underwritten Shelf Takedown for any or no reason whatsoever upon written
notification to the Company and the Underwriter or Underwriters (if any) of its
intention to withdraw from such Underwritten Shelf Takedown prior to the public
announcement of such Underwritten Shelf Takedown. Notwithstanding anything to
the contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with an Underwritten Shelf Takedown
prior to a withdrawal under this subsection 2.3.5.

 

2.4                                                Restrictions on Registration
Rights. If (A) during the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of the filing of, and ending on a
date one hundred and twenty (120) days after the effective date of, a Company
initiated Registration and provided that the Company has delivered written
notice to the Holders prior to receipt of a Demand Registration pursuant to
subsection 2.1.1 and it continues to actively employ, in good faith, all
reasonable efforts to cause the applicable Registration Statement to become
effective; (B) the Holders have requested an Underwritten Registration and the
Company and the Holders are unable to obtain the commitment of underwriters to
firmly underwrite the offer; or (C) in the good faith judgment of the Board such
Registration would be seriously detrimental to the Company and the Board
concludes as a result that it is essential to defer the filing of such
Registration Statement at such time, then in each case the Company shall furnish
to such Holders a certificate signed by the Chairman of the Board stating that
in the good faith judgment of the Board it would be seriously detrimental to the
Company for such Registration Statement to be filed in the near future and that
it is therefore essential to defer the filing of such Registration Statement. In
such event, the Company shall have the right to defer such filing for a period
of not more than thirty (30) days; provided, however, that the Company shall not
defer its obligation in this manner more than once in any 12-month period.
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to effect or permit any Registration or cause any
Registration Statement to become effective, with respect to any Registrable
Securities held by any Holder, until after the expiration of the Founder Shares
Lock-Up Period or the Private Placement Lock-Up Period, as the case may be.

 

ARTICLE 3 COMPANY PROCEDURES

 

3.1                                 General Procedures. If at any time on or
after the date the Company consummates an initial Business Combination the
Company is required to effect the Registration of Registrable Securities, the
Company shall use its best efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended plan of
distribution thereof, and pursuant thereto the Company shall, as expeditiously
as possible:

 

3.1.1                                                  prepare and file with the
Commission as soon as practicable a Registration Statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective and remain effective until all
Registrable Securities covered by such Registration Statement have been sold;

 

3.1.2                                                  prepare and file with the
Commission such amendments and post-effective amendments to the Registration
Statement, and such supplements to the Prospectus, as may be requested by the
Holders or any Underwriter of Registrable Securities or as may be required by
the rules, regulations or instructions applicable to the registration form used
by the Company or by the Securities Act or rules and regulations thereunder to
keep the Registration Statement effective until all Registrable Securities
covered by such Registration Statement are sold in accordance with the intended
plan of distribution set forth in such Registration Statement or supplement to
the Prospectus;

 

3.1.3                                                  prior to filing a
Registration Statement or Prospectus, or any amendment or supplement thereto,
furnish without charge to the Underwriters, if any, and the Holders of
Registrable Securities included in such Registration, and such Holders’ legal
counsel, copies of such Registration Statement as

 

10

--------------------------------------------------------------------------------



 

proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

3.1.4                                                  prior to any public
offering of Registrable Securities, use its best efforts to (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
the Holders of Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

 

3.1.5                                                  cause all such
Registrable Securities to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed;

 

3.1.6                                                  provide a transfer agent
or warrant agent, as applicable, and registrar for all such Registrable
Securities no later than the effective date of such Registration Statement;

 

3.1.7                                                  advise each seller of
such Registrable Securities, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for such purpose and promptly use its reasonable
best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;

 

3.1.8                                                  at least five (5) days
prior to the filing of any Registration Statement or Prospectus or any amendment
or supplement to such Registration Statement or Prospectus (other than by way of
a document incorporated by reference) furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

3.1.9                                                  notify the Holders at any
time when a Prospectus relating to such Registration Statement is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes a Misstatement, and then to correct such Misstatement as set forth in
Section 3.4 hereof;

 

3.1.10                                                  permit a representative
of the Holders, the Underwriters, if any, and any attorney or accountant
retained by such Holders or Underwriter to participate, at each such person’s
own expense, in the preparation of the Registration Statement, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with the Registration; provided, however, that such representatives
or Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information;

 

3.1.11                                                  obtain a “cold comfort”
letter from the Company’s independent registered public accountants in the event
of an Underwritten Registration, in customary form and covering such matters of
the type

 

11

--------------------------------------------------------------------------------



 

customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to a majority-in-interest of the
participating Holders;

 

3.1.12                                                  on the date the
Registrable Securities are delivered for sale pursuant to such Registration,
obtain an opinion, dated such date, of counsel representing the Company for the
purposes of such Registration, addressed to the Holders, the placement agent or
sales agent, if any, and the Underwriters, if any, covering such legal matters
with respect to the Registration in respect of which such opinion is being given
as the Holders, placement agent, sales agent, or Underwriter may reasonably
request and as are customarily included in such opinions and negative assurance
letters, and reasonably satisfactory to a majority in interest of the
participating Holders;

 

3.1.13                                                  in the event of any
Underwritten Offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
Underwriter of such offering;

 

3.1.14                                                  make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months beginning with the first day
of the Company’s first full calendar quarter after the effective date of the
Registration Statement which satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder (or any successor rule promulgated
thereafter by the Commission);

 

3.1.15                                                  if the Registration
involves the Registration of Registrable Securities involving gross proceeds in
excess of $50,000,000, use its reasonable efforts to make available senior
executives of the Company to participate in customary “road show” presentations
that may be reasonably requested by the Underwriter in any Underwritten
Offering; and

 

3.1.16                                                  otherwise, in good
faith, cooperate reasonably with, and take such customary actions as may
reasonably be requested by the Holders, in connection with such Registration.

 

3.2                                                Registration Expenses. The
Registration Expenses of all Registrations shall be borne by the Company. It is
acknowledged by the Holders that the Holders shall bear all incremental selling
expenses relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Holders.

 

3.3                                                Requirements for
Participation in Underwritten Offerings. No person may participate in any
Underwritten Offering for equity securities of the Company pursuant to a
Registration initiated by the Company hereunder unless such person (i) agrees to
sell such person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements.

 

3.4                                                Suspension of Sales; Adverse
Disclosure. Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities until he, she or it
has received copies of a supplemented or amended Prospectus correcting the
Misstatement (it being understood that the Company hereby covenants to prepare
and file such supplement or amendment as soon as practicable after the time of
such notice), or until he, she or it is advised in writing by the Company that
the use of the Prospectus may be resumed. If the filing, initial effectiveness
or continued use of a Registration Statement in respect of any Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of

 

12

--------------------------------------------------------------------------------

 

financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

3.5                                                Reporting Obligations. As
long as any Holder shall own Registrable Securities, the Company, at all times
while it shall be a reporting company under the Exchange Act, covenants to file
timely (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act and to promptly
furnish the Holders with true and complete copies of all such filings. The
Company further covenants that it shall take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Ordinary Shares held by such Holder without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission, to the extent that such rule or such successor
rule is available to the Company), including providing any legal opinions. Upon
the request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

ARTICLE 4 INDEMNIFICATION AND CONTRIBUTION

 

4.1                                        Indemnification.

 

4.1.1                                                  The Company agrees to
indemnify, to the extent permitted by law, each Holder of Registrable
Securities, its officers and directors and each person who controls such Holder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses (including attorneys’ fees) caused by any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such Holder expressly for use
therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 

4.1.2                                                  In connection with any
Registration Statement in which a Holder of Registrable Securities is
participating, such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Company, its directors and officers and
agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall

 

13

--------------------------------------------------------------------------------



 

indemnify the Underwriters, their officers, directors and each person who
controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to indemnification of the
Company.

 

4.1.3                                                  Any person entitled to
indemnification herein shall (i) give prompt written notice to the indemnifying
party of any claim with respect to which he, she or it seeks indemnification
(provided that the failure to give prompt notice shall not impair any person’s
right to indemnification hereunder to the extent such failure has not materially
prejudiced the indemnifying party) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4                                                  The indemnification
provided for under this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party or
any officer, director or controlling person of such indemnified party and shall
survive the transfer of securities. The Company and each Holder of Registrable
Securities participating in an offering also agrees to make such provisions as
are reasonably requested by any indemnified party for contribution to such party
in the event the Company’s or such Holder’s indemnification is unavailable for
any reason.

 

4.1.5                                                  If the indemnification
provided under Section 4.1 hereof from the indemnifying party is unavailable or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities and expenses referred to herein, then the
indemnifying party, in lieu of indemnifying the indemnified party, shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages, liabilities and expenses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action; provided,
however, that the liability of any Holder under this subsection 4.1.5 shall be
limited to the amount of the net proceeds received by such Holder in such
offering giving rise to such liability. The amount paid or payable by a party as
a result of the losses or other liabilities referred to above shall be deemed to
include, subject to the limitations set forth in subsections 4.1.1, 4.1.2 and
4.1.3 above, any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this subsection 4.1.5 were determined by pro rata allocation or by any other
method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this subsection
4.1.5 from any person who was not guilty of such fraudulent misrepresentation.

 

14

--------------------------------------------------------------------------------



 

ARTICLE 5 SHAREHOLDER RIGHTS

 

5.1                                 Subject to the terms and conditions of this
Agreement, at any time and from time to time on or after the date that the
Company consummates an initial Business Combination and for so long as the
Sponsor holds any Registrable Securities:

 

5.1.1                                                  The Sponsor shall have
the right, but not the obligation, to designate three (3) individuals to be
appointed or nominated, as the case may be, for election to the Board (including
any successor, each, a “Nominee”) by giving written notice to the Company on or
before the time such information is reasonably requested by the Board or the
Nominating Committee of the Board, as applicable, for inclusion in a proxy
statement for a meeting of shareholders provided to the Sponsor.

 

5.1.2                                                  The Company will, as
promptly as practicable, use its best efforts to take all necessary and
desirable actions (including, without limitation, calling special meetings of
the Board and the shareholders and recommending, supporting and soliciting
proxies) so that there are three Sponsor Directors serving on the Board at all
times.

 

5.1.3                                                  The Company shall, to the
fullest extent permitted by applicable law, use its best efforts to take all
actions necessary to ensure that: (i) each Nominee is included in the Board’s
slate of nominees to the shareholders of the Company for each election of
Directors; and (ii) each Nominee is included in the proxy statement prepared by
management of the Company in connection with soliciting proxies for every
meeting of the shareholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the shareholders of the
Company or the Board with respect to the election of members of the Board.

 

5.1.4                                                  If a vacancy occurs
because of the death, disability, disqualification, resignation, or removal of a
Sponsor Director or for any other reason, the Sponsor shall be entitled to
designate such person’s successor, and the Company will, as promptly as
practicable following such designation, use its best efforts to take all
necessary and desirable actions, to the fullest extent permitted by law, within
its control such that such vacancy shall be filled with such successor Nominee.

 

5.1.5                                                  If a Nominee is not
elected because of such Nominee’s death, disability, disqualification,
withdrawal as a nominee or for any other reason, the Sponsor shall be entitled
to designate promptly another Nominee and the Company will take all necessary
and desirable actions within its control such that the director position for
which such Nominee was nominated shall not be filled pending such designation or
the size of the Board shall be increased by one and such vacancy shall be filled
with such successor Nominee as promptly as practicable following such
designation.

 

5.1.6                                                  As promptly as reasonably
practicable following the request of any Sponsor Director, the Company shall
enter into an indemnification agreement with such Sponsor Director, in the form
entered into with the other members of the Board. The Company shall pay the
reasonable, documented out-of-pocket expenses incurred by the Sponsor Director
in connection with his or her services provided to or on behalf of the Company,
including attending meetings or events attended explicitly on behalf of the
Company at the Company’s request.

 

5.1.7                                                  The Company shall
(i) purchase directors’ and officers’ liability insurance in an amount
determined by the Board to be reasonable and customary and (ii) for so long as a
Sponsor Director serves as a Director of the Company, maintain such coverage
with respect to such Sponsor Director; provided that upon removal or resignation
of such Sponsor Director for any reason, the Company shall take all actions

 

15

--------------------------------------------------------------------------------



 

reasonably necessary to extend such directors’ and officers’ liability insurance
coverage for a period of not less than six (6) years from any such event in
respect of any act or omission occurring at or prior to such event.

 

5.1.8                                                  For so long as a Sponsor
Director serves on the Board, the Company shall not amend, alter or repeal any
right to indemnification or exculpation covering or benefiting any Sponsor
Director nominated pursuant to this Agreement as and to the extent consistent
with applicable law, whether such right is contained in the Company’s amended
and restated memorandum and articles of association, each as amended, or another
document (except to the extent such amendment or alteration permits the Company
to provide broader indemnification or exculpation rights on a retroactive basis
than permitted prior thereto).

 

5.1.9                                                  Each Nominee may, but
does not need to qualify as “independent” pursuant to listing standards of the
New York Stock Exchange (or such other national securities exchange upon which
the Company’s securities are then listed).

 

5.1.10                                                  Any Nominee will be
subject to the Company’s customary due diligence process, including its review
of a completed questionnaire and a background check. Based on the foregoing, the
Company may object to any Nominee provided (a) it does so in good faith, and
(b) such objection is based upon any of the following: (i) such Nominee was
convicted in a criminal proceeding or is a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses), (ii) such
Nominee was the subject of any order, judgment, or decree not subsequently
reversed, suspended or vacated of any court of competent jurisdiction,
permanently or temporarily enjoining such proposed director from, or otherwise
limiting, the following activities: (A) engaging in any type of business
practice, or (B) engaging in any activity in connection with the purchase or
sale of any security or in connection with any violation of federal or state
securities laws, (iii) such Nominee was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such person to engage in any activity described in clause
(ii)(B), or to be associated with persons engaged in such activity, (iv) such
proposed director was found by a court of competent jurisdiction in a civil
action or by the Commission to have violated any federal or state securities
law, and the judgment in such civil action or finding by the Commission has not
been subsequently reversed, suspended or vacated, or (v) such proposed director
was the subject of, or a party to any federal or state judicial or
administrative order, judgment, decree, or finding, not subsequently reversed,
suspended or vacated, relating to a violation of any federal or state securities
laws or regulations. In the event the Board reasonably finds the Nominee to be
unsuitable based upon one or more of the foregoing clauses (i) through (v) and
reasonably objects to the identified director, Sponsor shall be entitled to
propose a different Nominee to the Board within thirty (30) calendar days of the
Company’s notice to Sponsor of its objection to the Nominee and such replacement
Nominee shall be subject to the review process outlined above.

 

5.1.11                                                  The Company shall take
all necessary action to cause a Nominee chosen by the Sponsor, at the request of
such Nominee to be elected to the board of directors (or similar governing body)
of each material operating subsidiary of the Company. The Nominee, as
applicable, shall have the right to attend (in person or remotely) any meetings
of the board of directors (or similar governing body or committee thereof) of
each subsidiary of the Company.

 

ARTICLE 6 MISCELLANEOUS

 

6.1                                                Notices. Any notice or
communication under this Agreement must be in writing and given by (i) deposit
in the United States mail, addressed to the party to be notified, postage
prepaid and registered or certified with return receipt requested, (ii) delivery
in person or by courier service providing evidence of delivery, or
(iii) transmission by hand delivery, electronic mail, telecopy, telegram or
facsimile. Each notice or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following

 

16

--------------------------------------------------------------------------------



 

the date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail, telecopy, telegram or facsimile, at
such time as it is delivered to the addressee (with the delivery receipt or the
affidavit of messenger) or at such time as delivery is refused by the addressee
upon presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: Prime Impact Acquisition I, 123 E San Carlos
Street, Suite 12, San Jose, California 95112, with copy to: Goodwin Procter LLP,
601 Marshall Street, Redwood City, CA 94063 Attention: Dan Espinoza, and, if to
any Holder, at such Holder’s address or facsimile number as set forth in the
Company’s books and records. Any party may change its address for notice at any
time and from time to time by written notice to the other parties hereto, and
such change of address shall become effective thirty (30) days after delivery of
such notice as provided in this Section 6.1.

 

6.2                                        Assignment; No Third Party
Beneficiaries.

 

6.2.1                                                  This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part.

 

6.2.2                                                  Prior to the expiration
of the Founder Shares Lock-up Period or the Private Placement Lock-up Period, as
the case may be, no Holder may assign or delegate such Holder’s rights, duties
or obligations under this Agreement, in whole or in part, except in connection
with a transfer of Registrable Securities by such Holder to a Permitted
Transferee.

 

6.2.3                                                  This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and its successors and the permitted assigns of the Holders,
which shall include Permitted Transferees.

 

6.2.4                                                  This Agreement shall not
confer any rights or benefits on any persons that are not parties hereto, other
than as expressly set forth in this Agreement and Section 6.2 hereof.

 

6.2.5                                                  No assignment by any
party hereto of such party’s rights, duties and obligations hereunder shall be
binding upon or obligate the Company unless and until the Company shall have
received (i) written notice of such assignment as provided in Section 6.1 hereof
and (ii) the written agreement of the assignee, in a form reasonably
satisfactory to the Company, to be bound by the terms and provisions of this
Agreement (which may be accomplished by an addendum or certificate of joinder to
this Agreement). Any transfer or assignment made other than as provided in this
Section 6.2 shall be null and void.

 

6.3                                                Severability. This Agreement
shall be deemed severable, and the invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of this
Agreement or of any other term or provision hereof. Furthermore, in lieu of any
such invalid or unenforceable term or provision, the parties hereto intend that
there shall be added as a part of this Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible that is valid and
enforceable.

 

6.4                                                Counterparts. This Agreement
may be executed in multiple counterparts (including facsimile or PDF
counterparts), each of which shall be deemed an original, and all of which
together shall constitute the same instrument, but only one of which need be
produced.

 

6.5                                                Entire Agreement. This
Agreement (including all agreements entered into pursuant hereto and all
certificates and instruments delivered pursuant hereto and thereto) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written.

 

6.6                                                Governing Law; Venue.
NOTWITHSTANDING THE PLACE WHERE THIS

 

17

--------------------------------------------------------------------------------



 

AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED
INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.

 

6.7                                                WAIVER OF TRIAL BY JURY. EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE SPONSOR
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.8                                                Amendments and Modifications.
Upon the written consent of the Company and the Holders of at least a majority
in interest of the Registrable Securities at the time in question, compliance
with any of the provisions, covenants and conditions set forth in this Agreement
may be waived, or any of such provisions, covenants or conditions may be amended
or modified; provided, however, that notwithstanding the foregoing, any
amendment hereto or waiver hereof that adversely affects one (1) Holder, solely
in its capacity as a holder of the shares of the Company, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so affected. No course of dealing between any Holder or
the Company and any other party hereto or any failure or delay on the part of a
Holder or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

6.9                                                Titles and Headings. Titles
and headings of sections of this Agreement are for convenience only and shall
not affect the construction of any provision of this Agreement.

 

6.10                                                Waivers and Extensions. Any
party to this Agreement may waive any right, breach or default which such party
has the right to waive, provided that such waiver will not be effective against
the waiving party unless it is in writing, is signed by such party, and
specifically refers to this Agreement. Waivers may be made in advance or after
the right waived has arisen or the breach or default waived has occurred. Any
waiver may be conditional. No waiver of any breach of any agreement or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof nor of any other agreement or provision herein contained. No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.

 

6.11                                                Remedies Cumulative. In the
event that the Company fails to observe or perform any covenant or agreement to
be observed or performed under this Agreement, the Holders may proceed to
protect and enforce its rights by suit in equity or action at law, whether for
specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

6.12                                                Other Registration Rights.
The Company represents and warrants that no person, other than a Holder of
Registrable Securities, has any right to require the Company to register any
securities of the Company for sale or to include such securities of the Company
in any Registration filed by the Company for the

 

18

--------------------------------------------------------------------------------



 

sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

 

6.13                                                Term. This Agreement shall
terminate upon the earlier of (i) the tenth anniversary of the date of this
Agreement and (ii) the date as of which no Registrable Securities remain
outstanding. The provisions of Section 3.5 and Article IV shall survive any
termination.

 

[SIGNATURE PAGES FOLLOW]

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:

 

 

 

PRIME IMPACT ACQUISITION I

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Co-Chief Executive Officer and Chief Financial Officer

 

 

 

 

HOLDERS:

 

 

 

PRIME IMPACT CAYMAN, LLC

 

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Manager

 

 

 

 

/s/ Cathleen Benko

 

Cathleen Benko

 

 

 

/s/ Roger Crockett

 

Roger Crockett

 

 

 

/s/ Dixon Doll

 

Dixon Doll

 

 

 

/s/ Joanna Strober

 

Joanna Strober

 

 

 

/s/ Keyur Patel

 

Keyur Patel

 

 

[Signature page to Registration and Shareholder Rights Agreement]

 

--------------------------------------------------------------------------------
